EXAMINER’S AMENDMENT/COMMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In line 13 of claim 1, “the member to be driven” has been changed to -- a member to be driven --
In line 13 of claim 8, “the member to be driven” has been changed to -- a member to be driven --
In line 13 of claim 9, “the member to be driven” has been changed to -- a member to be driven --
Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 25 February 2021 and 24 July 2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
inter alia, a first guide portion that guides the vibrator or the friction member in a first direction when the vibrator vibrates so that the vibrator and the friction member move relative to each other, the first guide portion enabling rotation of the vibrator and the friction member around an axis in the first direction; a moving member that moves when the vibrator and the friction member move relative to each other, the moving member being connected to a member to be driven; and a second guide portion that guides the member to be driven in a second direction when the moving member moves, wherein the moving member is connected to the member to be driven such that the moving member is rotatable and movable in a direction orthogonal to the first direction with respect to the member to be driven.
Claims 2-7 depend directly or indirectly on claim 1 therefore these claims are allowable as being dependent on an allowable base claim.
Independent claim 8 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach an optical device comprising, inter alia, a first guide portion that guides the vibrator or the friction member in a first direction when the vibrator vibrates so that the vibrator and the friction member move relative to each other, the first guide portion enabling rotation of the vibrator and the friction member around an axis in the first direction; a moving member that moves when the vibrator and the friction member move relative to each other, the moving member being connected to a member to be driven; and a second guide portion that guides the member to be driven in a second direction when the moving member moves, wherein the moving member is connected to the member to be driven such that the moving member is rotatable and movable in a direction orthogonal to the first direction with respect to the member to be driven, and wherein the member to be driven retains an optical lens.
Independent claim 9 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach an image pick up device comprising, inter alia, a first guide portion that guides the vibrator or the friction member in a first direction when the vibrator vibrates so that the vibrator and the friction member move relative to each other, the first guide portion enabling rotation of the vibrator and the friction member around an axis in the first direction; a moving member that moves when the vibrator and the friction member move relative to each other, the moving member being connected to a member to be driven; and a second guide portion that guides the member to be driven in a second direction when the moving member moves, wherein the moving member is connected to the member to be driven such that the moving member is rotatable and movable in a direction orthogonal to the first direction with respect to the member to be driven, and wherein the member to be driven retains an image pickup element.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Henderson et al. (U.S. PG Publication No. 20110141584) discloses a lens actuator module including a lens assembly with an optical centerline and a clear aperture, a bearing guide integrated adjacent to the clear aperture with the centerline of motion substantially parallel to the optical centerline, a linear actuator with a preloaded frictional contact point that moves the lens along the centerline.
Hashi et al. (U.S. PG Publication No. 20110255185) discloses a drive unit including a lens frame configured to support a lens, a movable body located outside the lens and configured to be movable with the lens frame, and a vibratory actuator configured to drive the movable body. The vibratory actuator includes an actuator main body contacting the movable body, an opposite member provided at a position which is opposite to the actuator main body so that the movable body is sandwiched between the actuator main body and the opposite member, and a connecting member configured to connect the actuator main body and the opposite member and to bias them toward the movable body.
Moriya et al. (U.S. PG Publication No. 20190253631) discloses a lens drive apparatus having a magnet and a coil configured to displace the lens holder in a direction of an optical axis and a direction orthogonal to the optical axis in collaboration with each other.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY P PHAM whose telephone number is (571)270-3046.  The examiner can normally be reached on MON-THU 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAWKI ISMAIL can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






31 July 2021
/EMILY P PHAM/Primary Examiner, Art Unit 2837